Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 06/17/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 06/17/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 3, 5, 9, 11, and 13.
Applicant’s amendment left claims 4, 6-8, and 14-15 as originally filed.
Applicant’s amendment entered new claims 17-22.
Applicant’s amendment cancelled claims 2, 10, 12, and 16.
Claims 1, 3-9, 11, 13-15, and 17-22 are the current claims hereby under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 has been considered by the examiner.
Drawings – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 06/17/2021, with respect to the objection to the drawings have been fully considered and are persuasive. Applicant has included new figure 8. The objection of the drawings has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claims 1, 9, and 11, the generic placeholder “an input part” with the transitional phrase “for” modified by the functional language “for inputting information”
In claims 1, 9 and 11, the generic placeholder “an analysis part” with the transitional phrase “for” modified by the functional language “analyzing  the inputted information”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding I, the input part is defined in [0046]: ”The input device may be an ordinary input device used in the art, and it includes, but is not limited to, a keyboard, a barcode reader, a touch panel, etc., as well as a button, a switch, a slider lever or the like.”
	Regarding II, the analysis part is defined in [0047]: “The analysis part may be an arithmetic processing device known in the art, for example, a processor, a microprocessor, etc.”
Claim Rejections - 35 USC § 112(a) – Withdrawn 
Response to Arguments
Applicant’s arguments, see page 11, filed 06/17/2021, with respect to the rejection of claims 9, 10, and 16 have been fully considered and are persuasive. Applicant has amended the claims to obviate interpretation under 35 U.S.C. 112(f) and to enable use of a probe. The rejections of claims 9, 10, and 16 have been withdrawn. 
Claim Rejections - 35 USC § 112(b) – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-22 all recite similar limitations, exemplified by the limitation in claim 17 “when the degree of the peak pain analyzed in (b) between…is compared, the degree of the peak pain for…is significantly lower than that for….” The limitation “when the degree of the peak pain analyzed in (b) between fibromyalgia and chronic fatigue syndrome/myalgic encephalomyelitis is compared” is unclear because the degree of peak pain is analyzed for a single subject and the claim appears to compare to theoretical values together. The limitation appears to be constructed as a statement of fact which is always true. Claim 4, has already recited that the indicator is obtained based on the comparison between the data and a reference value and/or a reference time. It is unclear how the comparison of 
Claims 18-22 are all likewise indefinite. 

Response to Arguments
Applicant’s arguments, see pages 11-12 filed 06/17/2021, with respect to the limitation “significantly” have been fully considered and are persuasive.  The rejections of claims 3-7 and 13-14 under 35 USC 112(b) have been withdrawn. 
 
Claim Rejections - 35 USC § 101 – Modified and New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-9, 11, 13-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claims 1 and 11 are method claims (Yes at Step 1) and are directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claims recite “(b) analyzing the results obtained in the test of (a),” “(c) comparing the analysis results obtained in (b) with a reference value,” and “obtains the indicator for determining the presence or absence and/or type of the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information” which are directed to a judicial exception Abstract Ideas for encompassing a mental process. 

The claimed step of performing the pain offset measurement test does not implement the judicial exception with a machine that is integral to the claim or any other apparatus. Assuming the probe generating the temperature change based on a control program is performing the step (a) (which is not clear from the current scope of the claim), the device acts to merely generate data which is analyzed by the generic computer components of an input part and an analysis part (No at Step 2A Prong Two). For a machine to implement the judicial exception in a practical application, the machine must be particularly claimed, perform the steps of the method, and impose meaningful limits on the claim besides extra-solution activity or field-of-use (See MPEP 2106.05(b) Particular Machine [R-10.2019]). The limitation listing the alignments merely links the judicial exception to a field of use.

Furthermore, the claims do not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed step of performing a pain offset test with a probe to generate input information refers to insignificant extra-solution activity for data gathering that would be well-understood, routine, and conventional to one having ordinary skill in the art and are common place for a method involving testing a subject. A pain offset test is performed by Oudejans in “The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia” cited by the applicant. 

	Regarding Claims 3-7, 13-14, and 17-22 the method of claims 1 and 11 are further defined by generally linking the method to a field by reciting the specific disease being differentiated and including more information on how the data analysis is performed. The new limitations can be exemplified by “when the degree of pain after offset analyzed in (b) is significantly higher than…” as recited in claim 3. This limitation is directed to an abstract idea encompassing a mental process because the limitation involves simply comparing two data (which can reasonably be performed by the human mind). See page 12 of the remarks filed 06/17/2021, the difference of about 50-60% can be determined by eye. Generally linking the judicial exception to a particular field is not sufficient to integrate it into something significantly more and the extra analysis steps recited are recited to the judicial exception. Claims 17-22 are likewise field of use claims and generally link the judicial exception by defining the binary outcomes of the comparisons.

Regarding Claims 8 and 15, the method of claims 1 and 11 are further defined in how the pain offset measurement test is performed. The claimed steps involve changing or maintaining the temperature for certain intervals. The claimed method involves no particular machine and the temperature can be changed in any manner. The additional claim limitation fails to integrate the judicial exception in a practical manner and do not amount to something significantly more because the limitation refers to the insignificant extra solution activity of data gathering. A pain offset test as described in the claim is disclosed by Oudejans in “The influence of offset analgesia on the onset and 

Claim 9 in itself is an apparatus claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “diagnoses the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information” which is directed to a judicial exception Abstract Ideas for a mental process.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite elements not directed to the judicial exception (“a probe generates a warm sensation stimulus based on a temperature change control program”, “an input part for inputting information relating to a temperature stimulus generated in the temperature stimulus generation part”, “an analysis part for analyzing the inputted information,” and “wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia, rheumatism, depression, and chronic fatigue syndrome/myalgic encephalomyelitis”). The claimed step does not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The claim recites a device comprising a probe, which is used to gather data, along with the generic language for computer parts in “an input part” and “an analysis part,” which are used to gather data and to implement the judicial exception. The device as a whole merely generates data which is analyzed by the generic computer components (No at Step 2A Prong Two). For a machine to implement the judicial exception in a practical application, the machine must be particularly claimed, perform the steps of the method, and impose meaningful limits on the claim besides extra-solution activity or field-of-use (See MPEP 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The use of a thermal probe in this test would be well-understood, routine, and conventional to one having ordinary skill in the art as is shown by a thermal probe being used in a pain offset test in Oudejans “The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia” cited by the applicant.” The claim recites generic computer parts whose function would be well-understood, routine, and conventional in the art. Oudejans “The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia” shows an input part for inputting the data from the pain offset teat and performing the analysis of the data. Thus, the judicial exception is not integrated into a practical application because the claim only generic computer parts coupled to a conventional sensor for performing a well-known test with accompanying analysis.
Claim 11 in itself is a method claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “(b) analyzing the results obtained in the test of (a)” and “(c) comparing the analysis results obtained in (b) with a reference value” which are both directed to a judicial exception Abstract Ideas for a mental process. 

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s has amended claims 1 and 11 to include limitations not explicitly disclosed in the prior art previously relied upon in the rejections. The rejections of claims 1, 2, 8, 11, 12, and 15 under 35 U.S.C. 102(a)(1) have been withdrawn.
Claim Rejections - 35 USC § 103 – New and Modified 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oudejans (“The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia”).
Regarding Claim 1, Oudejans discloses a method for obtaining an indicator for determining the presence or absence and/or type of a chronic pain-related disease and/or a disease requiring differentiation from chronic pain-related diseases in a subject not having neurological disorder (Abstract, presence of OA was evaluated in patients with fibromyalgia and compared with healthy age-matched and sex-matched controls) by using a probe (2.2, thermal probe), an input part for inputting information relating to a temperature stimulus generated in the probe (2.2, s. During the induction of pain, the visual analog score (VAS) was measured using a slider on a computerized potentiometer that ranged from 0 mm (no pain) to 100 mm (worst pain imaginable)), and an analysis part for analyzing the 2.423, The analyses were performed using GraphPad Prism version 6.0 for Mac (GraphPad Software Inc, La Jolla, CA), the method comprising:
(a) performing a pain offset measurement test on the subject (2.3.1, A regular 1-step OA test was induced using the 3-temperature paradigm as previously described),
(b) analyzing the results obtained in the test of (a)(2.4.1, Offset analgesia responses were quantified as previously described. For each OA paradigm, the decrease in VAS from the peak VAS value to the VAS nadir was measured (ΔVAS) within a 10-second time frame after the 1°C decrease in temperature),
(c) comparing the analysis results obtained in (b) with a reference value (3.1, Compared with the control group, patients with fibromyalgia had a 32.0% reduced OA response) 
wherein said probe generates a warm sensation stimulus based on a temperature change control program (2.3.1, A regular 1-step OA test was induced using the 3-temperature paradigm as previously described), 
wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia (Abstract, healthy control patients were differentiated from patients with fibromyalgia), depression, rheumatism, and chronic fatigue syndrome/myalgic encephalomyelitis.  
While Oudejans does not explicitly disclose wherein the analysis part obtains the indicator for determining the presence or absence and/or type of the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information, Oudejans discloses that patients with fibromyalgia had a statistically significantly decrease in the offset analgesia test compared to healthy subjects (3.1, Compared with the control group, patients with fibromyalgia had a 32.0% reduced OA response: DVASc scores 5 97.8 6 4.7% (control subjects) vs 65.3 6 26.2% (patients with fibromyalgia, P , 0.001; Fig. 1A). No differences in peak VAS scores were present: 60.1 6 17.9 mm (control subjects) vs 64.1 6 15.7 mm (patients with fibromyalgia, P 5 0.30)). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to classify a subject requiring differentiation by using the analysis part disclosed by Oudejans to obtain an indicator based on the comparison of the input information from the subject during the test to the reference information from a healthy subject because the difference between a healthy response and response consistent with fibromyalgia is significant as taught by Oudejans (3.1). One of ordinary skill in the art would recognize that applying the findings of statistical significance between healthy and diseased subjects to method of differentiating a subject of unknown status would yield only the predictable result of determining the presence of fibromyalgia. 

Regarding Claim 8, Oudejans further teaches wherein the pain offset measurement test comprises:
(1) a step of changing the temperature of a stimulus generation part from room temperature to a first temperature (2.3.1, the temperature of the heat probe was increased by 1.5°C/s from a baseline temperature of 32°C to the individual's test temperature),
(2) a step of keeping the temperature of the stimulus generation part at the first temperature for a while (2.3.1 kept constant for 5 seconds),
(3) a step of changing the temperature of the stimulus generation part to a second temperature, and then keeping it for a while (2.3.1, Next, the temperature was raised by 1°C for 5 seconds),
(4) a step of changing the temperature of the stimulus generation part to the first temperature (2.3.1, after which it returned back to the individual test temperature), and then keeping it for a while (2.3.1, This temperature was kept constant for 20 seconds),
2.3.1, followed by a quick return at 6°C/s toward the baseline temperature), wherein both the first temperature and the second temperature are temperatures at which temperature stimulus is recognized as pain (See fig. 1A, test temperature one elects VAS ~40 and second test temperature elicits VAS score of ~60), and the difference between the first temperature and the second temperature is a sufficient difference for a pain offset to occur in step (4)(See Fig. 1A, pain offset occurs during the holding period at the first temperature).

Regarding Claim 11 Oudejans discloses a method for diagnosing whether a subject to be diagnosed is suffering from a chronic pain-related disease and/or a disease requiring differentiation from chronic pain-related diseases by using by using a probe (2.2, thermal probe), an input part for inputting information relating to a temperature stimulus generated in the probe (2.2, s. During the induction of pain, the visual analog score (VAS) was measured using a slider on a computerized potentiometer that ranged from 0 mm (no pain) to 100 mm (worst pain imaginable)), and an analysis part for analyzing the inputted information  2.423, The analyses were performed using GraphPad Prism version 6.0 for Mac (GraphPad Software Inc, La Jolla, CA); wherein the subject does not have neurological disorder (Abstract, presence of OA was evaluated in patients with fibromyalgia and compared with healthy age-matched and sex-matched controls);
wherein the method comprises: 
(a) performing a pain offset measurement test on the subject (2.3.1, A regular 1-step OA test was induced using the 3-temperature paradigm as previously described),
(b) analyzing the results obtained in the test of (a)(2.4.1, Offset analgesia responses were quantified as previously described. For each OA paradigm, the decrease in VAS from the peak VAS value to the VAS nadir was measured (ΔVAS) within a 10-second time frame after the 1°C decrease in temperature),
(c) comparing the analysis results obtained in (b) with a reference value (3.1, Compared with the control group, patients with fibromyalgia had a 32.0% reduced OA response) 
wherein said probe generates a warm sensation stimulus based on a temperature change control program (2.3.1, A regular 1-step OA test was induced using the 3-temperature paradigm as previously described), 
wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia (Abstract, healthy control patients were differentiated from patients with fibromyalgia) , rheumatism, depression, and chronic fatigue syndrome/myalgic encephalomyelitis.
However, Oudejans does not explicitly disclose wherein the analysis part diagnoses the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information. Oudejans suggests that patients with fibromyalgia had a statistically significantly decrease in the offset analgesia test compared to healthy subjects (3.1, Compared with the control group, patients with fibromyalgia had a 32.0% reduced OA response: DVASc scores 5 97.8 6 4.7% (control subjects) vs 65.3 6 26.2% (patients with fibromyalgia, P , 0.001; Fig. 1A). No differences in peak VAS scores were present: 60.1 6 17.9 mm (control subjects) vs 64.1 6 15.7 mm (patients with fibromyalgia, P 5 0.30)). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to diagnose a subject requiring differentiation by using the analysis part disclosed by Oudejans based on the comparison of the input information from the subject during the test to the reference information from a healthy subject because the difference between a healthy response and response consistent with fibromyalgia is significant as taught by Oudejans (3.1). One of ordinary skill in the art would recognize that applying the 

Regarding Claim 15, further teaches wherein the pain offset measurement test comprises:
(1) a step of changing the temperature of a stimulus generation part from room temperature to a first temperature (2.3.1, the temperature of the heat probe was increased by 1.5°C/s from a baseline temperature of 32°C to the individual's test temperature),
(2) a step of keeping the temperature of the stimulus generation part at the first temperature for a while (2.3.1 kept constant for 5 seconds),
(3) a step of changing the temperature of the stimulus generation part to a second temperature, and then keeping it for a while (2.3.1, Next, the temperature was raised by 1°C for 5 seconds),
(4) a step of changing the temperature of the stimulus generation part to the first temperature (2.3.1, after which it returned back to the individual test temperature), and then keeping it for a while (2.3.1, This temperature was kept constant for 20 seconds),
(5) a step of returning the temperature of the stimulus generation part to room temperature (2.3.1, followed by a quick return at 6°C/s toward the baseline temperature), wherein both the first temperature and the second temperature are temperatures at which temperature stimulus is recognized as pain (See fig. 1A, test temperature one elects VAS ~40 and second test temperature elicits VAS score of ~60), and the difference between the first temperature and the second temperature is a sufficient difference for a pain offset to occur in step (4)(See Fig. 1A, pain offset occurs during the holding period at the first temperature).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oudejans (“The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia”) as applied to claim 1 above, and further in view of Wajima (US 20150065909 A1).
Regarding Claim 3, Oudejans teaches the method according to Claim 1 as described above, wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia (3.1, Control patients differentiated from fibromyalgia patients). 
However, Oudejans does not explicitly disclose when the degree of pain after offset analyzed in (b) is significantly higher than the reference value, then it is determined that an indicator for determining that the subject has fibromyalgia and/or chronic fatigue syndrome/encephalomyelitis has been obtained. 
Oudejans suggests that fibromyalgia can be differentiated from healthy individuals by the change in the visual assessment score change (3.1, ΔVASc scores = 97.8 ± 4.7% (control subjects) vs 65.3 ± 26.2% (patients with fibromyalgia, P < 0.001; Fig. 1A). 4.2, compared with control subjects, patients with fibromyalgia show significantly reduced OA and adaptation responses).
Wajima teaches a method wherein when data obtained from a thermal test is significantly higher than a reference value ([0064], is longer than the predetermined time t seconds) then it is determined that an indicator for determining that the subject has fibromyalgia and/or chronic fatigue syndrome has been obtained ([0064], measurement control means 4 determines that central sensitization is present in the case where the time between the input signal from the first input means and the input signal from the second input means is longer than the predetermined time t seconds). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Oudejans for differentiating fibromyalgia to Wajima [0005]).

Regarding Claim 4, Oudejans discloses the method according to Claim 1 as described above, wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia (4.2, compared with control subjects, patients with fibromyalgia show significantly reduced OA and adaptation responses). 
However, Oudejans does not explicitly disclose when the degree of pain after offset analyzed in (b) is significantly higher than the reference value, and/or the time until subject does not feel pain is significantly longer than the reference value then it is determined that an indicator for determining that the subject has fibromyalgia and/or chronic fatigue syndrome has been obtained. 
Oudejans suggests that fibromyalgia can be differentiated from healthy individuals by the change in the visual assessment score change (3.1, ΔVASc scores = 97.8 ± 4.7% (control subjects) vs 65.3 ± 26.2% (patients with fibromyalgia, P < 0.001; Fig. 1A). 4.2, compared with control subjects, patients with fibromyalgia show significantly reduced OA and adaptation responses). Oudejans also suggests that patients with fibromyalgia experience pain for a longer duration than healthy subject (See Fig. 1A).
Wajima teaches a method wherein when data obtained from a thermal test is significantly higher than a reference value ([0064], is longer than the predetermined time t seconds) then it is determined that an indicator for determining that the subject has fibromyalgia and/or chronic fatigue syndrome has been obtained ([0064], measurement control means 4 determines that central sensitization is present in the case where the time between the input signal from the first input means and the input signal from the second input means is longer than the predetermined time t seconds). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Oudejans for differentiating fibromyalgia to Wajima [0005]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wajima (US 20150065909 A1) and in view of Woolf (“Central sensitization: implications for the diagnosis and treatment of pain”).
Regarding Claim 9, Wajima discloses a diagnostic system for a chronic pain-related disease and/or a disease requiring differentiation from chronic pain-related diseases, comprising: 
a probe ([0052], thermal stimulation plate 9 fixed to an end of the heat-generation member 6), 
an input part ([0054], second input means 3) for inputting information relating to a temperature stimulus generated in the probe ([0054], measurement end signal can be input by releasing the pressing of the button or pressing the button), and 
an analysis part ([0055], measurement control means 4) for analyzing the inputted information ([0055], configured so as to measure time between both input signals by receiving an input signal from the first input means 2 and receiving an input signal from the second input means 3), 
wherein said probe generates a warm sensation ([0048], the temperature can be set in a range of 43.degree. C. or more) stimulus based on a temperature change control program ([0044], stimulation output means 1 for outputting thermal stimulation), and
the analysis part diagnoses the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the reference information ([0064], measurement control means 4 determines that central sensitization is present in the case where the time between the input signal from the first input means and the input signal from the second input means is longer than the predetermined time t seconds).
Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Wajima for diagnosing central sensitization to diagnose fibromyalgia as taught by Woolf to help in assisting phenotyping patients so that they may receive proper treatment (Woolf Abstract).

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
The applicant argues that Oudejans does not teach or suggest that not only patients with fibromyalgia, depression, rheumatism, and chronic fatigue syndrome can be distinguished from healthy subjects, but also, for example, fibromyalgia patients can be distinguished from depressed patients. This argument is not commensurate with the current scope of the claim. The preamble to the claim introduces a several pathways for interpretation by the inclusion of the “and/or” and “or” statements.
For example, in claim 1, “A method for obtaining an indicator for determining the presence or absence and/or type of a chronic pain-related disease and/or a disease requiring differentiation from chronic pain-related diseases in a subject not having neurological disorder” can be reduced to “A method for obtaining an indicator for determining the presence of a chronic pain-related disease.” The original limitation “wherein the analysis part obtains the indicator for determining the presence or absence and/or type of the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the inputted information and the    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791